Title: To Thomas Jefferson from Gideon Granger, 1 August 1803
From: Granger, Gideon
To: Jefferson, Thomas


          
            
              Dear Sir
            
            General Post Office August 1st 1803
          
          Upon looking over some private letters which were carefully laid aside when I went to Connecticut in the Spring I found the enclosed which ought to have been returned to you immediately. On Thursday I expect to depart for New-England—With great Esteem and Respect
           Yours sincerely 
          
            
              Gidn Granger
            
          
        